 

VOTING AGREEMENT

 

VOTING AGREEMENT (this “Agreement”) dated as of March 12, 2014, by and among EPL
Oil & Gas, Inc., a Delaware corporation (the “Company”), and [l]
(“Stockholder”).

 

WHEREAS, Stockholder is a shareholder of Energy XXI (Bermuda) Limited, an
exempted company formed under the laws of Bermuda (“Parent”);

 

WHEREAS, as of the date hereof, Stockholder is the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) of [l] common shares, par value $0.005 per
share, of Parent (“Parent Common Stock”) (the “Original Shares” and, together
with any additional shares of Parent Common Stock issued in the manner described
in Section 1.5 hereof, the “Subject Shares,” except that the “Subject Shares”
shall exclude any unexercised options for the purchase of Parent Common Stock
pursuant to any Parent Stock Plan);

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Parent, Energy XXI Gulf Coast, Inc., a Delaware corporation and indirect
wholly-owned subsidiary of Parent (“OpCo”), Clyde Merger Sub, Inc., a Delaware
corporation and an indirect wholly-owned subsidiary of Parent (“Merger Sub”),
and the Company have entered into an Agreement and Plan of Merger (as amended,
supplemented, restated or otherwise modified from time to time, the “Merger
Agreement”), providing for, among other things, the merger of Merger Sub with
and into the Company, with the Company continuing as the surviving corporation
in such merger as an indirect wholly-owned subsidiary of Parent (the “Merger”);

 

WHEREAS, in order to induce the Company to enter into the Merger Agreement,
Stockholder has agreed to enter into this Agreement and abide by the covenants
and obligations with respect to the Subject Shares set forth herein; and

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

 

 

 

ARTICLE I

AGREEMENT TO vote

 

Section 1.1           Voting of Subject Shares; Irrevocable Proxy

  

(a)           Stockholder agrees to vote (or cause the holder of record on any
applicable record date to vote), in person or by proxy, all of the Subject
Shares in connection with any meeting of the shareholders of Parent (including
any adjournment or postponement thereof) or any action by written consent in
lieu of a meeting of shareholders of Parent (i) in favor of the approval of the
Merger Agreement, the approval of the Merger and the other transactions and
matters contemplated by the Merger Agreement (including, but not limited to, the
appointment of one member of the Company’s existing board of directors who will
be designated by the Company’s existing board of directors (the “EPL Director”)
to Parent’s board of directors (the “Parent Board”) as a Class II director
(together, the “Related Matters”)) and the approval of any other matter that is
required to be approved by the shareholders of Parent in order to effect the
transactions contemplated by the Merger Agreement (including any proposal to
adjourn or postpone a meeting of the shareholders of Parent to a later date if
there are not sufficient votes to approve the Merger Agreement and Related
Matters on the date on which the meeting is held); and (ii) against any other
action that (A) is an agreement or arrangement constituting or related to any
transaction described in Section 4.2(f) of the Merger Agreement (an
“Extraordinary Transaction”), (B) would result in a liquidation, dissolution,
recapitalization, extraordinary dividend or other significant corporate
reorganization of Parent; (C) would result in a failure to elect the EPL
Director to the Parent Board as a Class II director or the removal of such EPL
Director from the Parent Board prior to the Annual General Meeting of Parent
held in the calendar year 2016; or (D) would reasonably be expected to interfere
with or delay the consummation of the Merger and the other transactions
contemplated by the Merger Agreement, and in connection therewith, Stockholder
shall execute any documents that are necessary or appropriate in order to
effectuate the foregoing. Stockholder shall (or shall cause the holder of record
on any applicable record date to) be present (in person or by proxy) at any
meeting of shareholders of Parent (including any adjournment or postponement
thereof) called to approve the Merger Agreement and the Related Matters or
otherwise cause the Subject Shares to be counted as present thereat for purposes
of establishing a quorum; provided, however, that the parties acknowledge that
Stockholder has granted an irrevocable proxy to the Company pursuant to
Section 1.1(b) in connection with all such matters.

 

(b)          In furtherance of the foregoing, Stockholder hereby irrevocably
grants to, and appoints, until the termination of this Agreement in accordance
with Section 2.1, the Company and any person or persons designated in writing by
the Company, and each of them individually, as Stockholder’s proxy and
attorney-in-fact (with full power of substitution and resubstitution), for and
in the name, place and stead of Stockholder, to vote or grant a written consent
in respect of all of the Subject Shares, or execute and deliver a proxy to vote
or grant a written consent in respect of the Subject Shares, on the matters and
in the manner specified in Section 1.1(a) of this Agreement. Stockholder hereby
affirms that such irrevocable proxy is given in connection with, and in
consideration of, the execution of the Merger Agreement by the Company, and that
such irrevocable proxy is given to secure the performance of the duties of
Stockholder under this Agreement. Stockholder hereby further affirms that such
proxy is irrevocable and is coupled with an interest sufficient in law to
support an irrevocable power and may under no circumstances be revoked. Such
proxy is executed and intended to be irrevocable until the termination of this
Agreement in accordance with Section 2.1. Stockholder hereby revokes (or causes
to be revoked) any and all previous proxies, powers of attorney, instructions or
other requests with respect to the Subject Shares. The Company may terminate
this proxy with respect to Stockholder at any time at its sole election by
written notice provided to Stockholder.

 

2

 

 

(c)          The obligations of Stockholder under this Agreement shall not be
affected by any Parent Adverse Recommendation Change. For the avoidance of
doubt, the parties acknowledge that a Parent Adverse Recommendation Change,
could under circumstances described in the Merger Agreement, be part of a series
of events that leads to a termination of the Merger Agreement and, as a result,
this Agreement.

 

Section 1.2           No Transfers; No Inconsistent Arrangements. Except as
provided hereunder or under the Merger Agreement, Stockholder shall not,
directly or indirectly, (i) transfer (which term shall include any sale,
assignment, gift, pledge, charge, hypothecation or other disposition), or
consent to or permit any such transfer of, any or all of the Subject Shares or
any interest therein (except where the transferee or third party agrees in
writing to be bound by the terms hereof), or create or permit to exist any
Encumbrance that would prevent Stockholder from voting the Subject Shares in
accordance with this Agreement or from complying with its other obligations
under this Agreement, other than any restrictions imposed by applicable Law on
any such Subject Shares; (ii) enter into any contracts inconsistent with the
terms of this Agreement with respect to any transfer of Subject Shares or any
interest therein; (iii) grant or permit the grant of any proxy, power of
attorney or other authorization in or with respect to the Subject Shares
relating to the subject matter hereof; (iv) deposit or permit the deposit of the
Subject Shares into a voting trust or enter into a voting agreement or
arrangement with respect to the Subject Shares; or (v) take or permit any other
action that would in any way restrict, limit or interfere with the performance
of its obligations hereunder or the transactions contemplated hereby (any of the
actions set forth in clauses (i) through (v) above, and any conversion, exchange
or other disposition of the Subject Shares in a transaction related to an
Extraordinary Transaction being referred to in this Agreement as a “Transfer”).
To the extent the Subject Shares are represented by certificates, Stockholder
shall make available to Parent such certificates in order for Parent to mark
such certificates with legends regarding the foregoing Transfer restrictions.

 

Section 1.3           Non-Solicitation. Stockholder shall not, and shall direct
and use commercially reasonable efforts to cause its Affiliates and
Representatives not to, directly or indirectly, initiate, solicit or knowingly
encourage (including by way of furnishing confidential information) any third
party to make a proposal for an Extraordinary Transaction or assist any third
party in preparing or soliciting an offer relating in any way to an
Extraordinary Transaction; provided, however, that consistent with the
provisions of Section 2.13 below, nothing herein shall limit or prohibit
Stockholder or any of its Representatives, in his or her capacity as an officer
or director of Parent, from taking any action or failing to take any action in
such capacity. Stockholder shall, and shall direct and use commercially
reasonable efforts to cause its Representatives to, immediately cease and cause
to be terminated all existing discussions or negotiations with any Person
conducted heretofore with respect to any Extraordinary Transaction.

 

Section 1.4           Documentation and Information. Stockholder (i) consents to
and authorizes the publication and disclosure by Parent, OpCo, Merger Sub or the
Company of Stockholder’s identity and holding of Subject Shares, and the nature
of its commitments, arrangements and understandings under this Agreement
(including, for the avoidance of doubt, the disclosure of this Agreement), in
any press release, the Joint Proxy Statement, the Form S-4 and any other
disclosure document required in connection with the Merger Agreement, the Merger
and any transactions contemplated by the Merger Agreement, and (ii) agrees to
give to the Company as promptly as practicable any information related to the
foregoing that the Company may reasonably require for the preparation of any
such disclosure documents. Stockholder agrees to notify the Company as promptly
as practicable of any required corrections with respect to any written
information supplied by Stockholder specifically for use in any such disclosure
document, if and to the extent Stockholder becomes aware that any such
information shall have become false or misleading in any material respect.

 

3

 

 

Section 1.5           Changes to Subject Shares. Stockholder agrees that all
shares of Parent Common Stock that Stockholder purchases, acquires the right to
vote or otherwise acquires beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) of after the execution of this Agreement shall be subject to
the terms of this Agreement and shall constitute “Subject Shares” for all
purposes of this Agreement. In the event of any stock dividend, bonus share
issue or distribution, or any change to the Subject Shares by reason of any
stock dividend, bonus share issue or distribution, split-up, subdivision,
recapitalization, combination, exchange of shares or any other similar
transaction, the term “Subject Shares” as used in this Agreement shall be deemed
to refer to and include the Subject Shares and all such stock dividends,
issuances of bonus share and distributions and any securities into which or for
which any or all of the Subject Shares may be changed or exchanged or which are
received in the relevant transaction. Stockholder hereby agrees, while this
Agreement is in effect, to notify the Company promptly in writing of the number
and description of any additional Subject Shares of which Stockholder acquires
beneficial ownership or ownership of record.

 

Section 1.6           Representations and Warranties. Stockholder represents and
warrants to the Company as follows:

 

(a)          Stockholder (i) is the sole beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of, and has, and at the time of the Parent
Stockholders Meeting will have, good title to the Subject Shares, free and clear
of any and all Liens, proxies, voting trusts or agreements, options, rights,
understandings or arrangements or any other encumbrances whatsoever on title,
transfer, or exercise of any rights of a shareholder in respect of such Subject
Shares (collectively, “Encumbrances”) except for Encumbrances arising
(A) hereunder, (B) from the status of any Subject Shares as Parent Restricted
Shares or (C) any restrictions on transfer imposed by applicable Law; (ii) does
not own, of record or beneficially, any shares of Parent (or rights to acquire
any such shares) other than the Subject Shares and shares underlying Parent
Stock Plans; and (iii) has the sole right to vote and dispose of, and holds sole
power to issue instructions with respect to, the matters set forth in this
Agreement with no material limitations, qualifications or other restrictions on
such rights, subject to applicable Law and the terms of this Agreement and
except for any such restrictions arising from the qualification of any Subject
Shares as Parent Restricted Shares.

 

(b)           This Agreement has been duly and validly executed and delivered by
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of the Company, constitutes a legal, valid and binding agreement of
Stockholder enforceable against Stockholder in accordance with its terms.

 

4

 

 

(c)          The execution, delivery and performance by Stockholder of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not (i) conflict with, or result in the breach or termination of or
constitute a default (with or without the giving of notice or the lapse of time
or both) under (A) to the extent applicable, any provisions of the
organizational documents of Stockholder; (B) any note, bond, mortgage, charge,
indenture, contract, agreement, lease, license, permit or other instrument or
obligation of any kind to which Stockholder is a party or by which the Subject
Shares are bound; or (ii) violate, or require any consent, approval, or notice
under any provision of any judgment, order or decree or any federal, state,
local or foreign statute or Law applicable to Stockholder or any of the Subject
Shares.

 

(d)          The execution and delivery of this Agreement by Stockholder does
not, and the performance by Stockholder of its obligations under this Agreement
and the consummation by it of the transactions contemplated hereby will not,
require Stockholder to obtain any consent, approval, authorization or permit of,
or to make any filing with or notification to, any Governmental Authority, other
than the filings of any reports (or amendments thereto) with the SEC.

 

(e)          Stockholder understands and acknowledges that each of the parties
to the Merger Agreement are entering into the Merger Agreement in reliance upon
the execution and delivery of this Agreement by Stockholder and the
representations, warranties and covenants of Stockholder contained herein.
Stockholder understands and acknowledges that the Merger Agreement governs the
terms of the Merger and the other transactions contemplated thereby.

 

ARTICLE II

MISCELLANEOUS

 

Section 2.1           Termination. This Agreement shall terminate in its
entirety upon the earliest to occur of (i) the termination of the Merger
Agreement in accordance with its terms, (ii) the Effective Time; and (iii) any
reduction of the Merger Consideration or change in the form of the Merger
Consideration; provided, however, that the provisions of this Article II
(Miscellaneous) shall survive any termination of this Agreement. In the event of
termination of this Agreement, this Agreement shall become void and of no effect
with no liability on the part of any party hereto; provided, however, that the
termination of this Agreement shall not prevent any party hereto from seeking
any remedies (at law or in equity) against any other party hereto for such
party’s breach of any of the terms of this Agreement occurring prior to such
termination.

 

Section 2.2           Notices. Any notices or other communications required or
permitted under, or otherwise given in connection with, this Agreement shall be
in writing and either delivered personally or faxed, sent by overnight mail via
a reputable overnight carrier, or sent by certified or registered mail, postage
prepaid, and shall be deemed to be given and received (a) when so delivered
personally, (b) upon receipt of an appropriate electronic answerback or
confirmation when so delivered by fax (to such number specified below or another
number or numbers as such Person may subsequently designate by notice given
hereunder), or (c) two Business Days after the date of mailing, in each case as
follows: (i) if to Stockholder, to the address set forth below Stockholder’s
name on the signature page hereto, and (ii) if to the Company, in accordance
with Section 8.3 of the Merger Agreement, or to such other Persons, addresses or
facsimile numbers as may be designated in writing to each other party hereto by
the Person entitled to receive such communication as provided above.

 

5

 

 

 

Section 2.3           Amendments; Waivers; Extensions.

 

(a)          This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 

(b)          At any time prior to the Effective Time, the parties hereto, by
action taken or authorized by their respective boards of directors, where
applicable, may, to the extent permitted by applicable Law, (a) extend the time
for the performance of any of the obligations or other acts of the other parties
hereto; (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto; and (c) waive
compliance with any of the agreements, covenants or conditions contained herein.
Any agreement on the part of a party hereto to any such extension or waiver
shall be valid only if set forth in a written instrument signed on behalf of
such party.

 

Section 2.4           Expenses. All costs and expenses incurred in connection
with this Agreement shall be paid by the party incurring such costs and
expenses, whether or not the transactions contemplated by this Agreement or the
Merger Agreement are consummated; provided, however, that the fees of counsel
for Stockholder in connection with the negotiation and documentation of this
Agreement will be paid by Parent on behalf of Stockholder.

 

Section 2.5           Binding Effect; Benefit; Assignment. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto (whether by operation of law or otherwise)
without the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
Any purported assignment in violation of this Section 2.6 shall be void.

 

Section 2.6           Governing Law. This Agreement and all actions, proceedings
or counterclaims (whether based on contract, tort or otherwise) arising out of
or relating to this Agreement, and any of the transactions or the actions of
Parent, OpCo, Merger Sub or the Company in the negotiation, administration,
performance and enforcement hereof and thereof, shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of law thereof, except to the extent that the
provisions of the DGCL are applicable, in which case the DGCL shall apply.

 

Section 2.7           Counterparts. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page of this Agreement by facsimile or other customary means of
electronic transmission (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart hereof.

 

6

 

 

Section 2.8           Venue; Waiver of Jury Trial.

 

(a)          The parties hereto irrevocably submit to the jurisdiction of the
Court of Chancery of the State of Delaware (or, if the Court of Chancery of the
State of Delaware or the Delaware Supreme Court determines that, notwithstanding
Section 111 of the DGCL, the Court of Chancery does not have or should not
exercise subject matter jurisdiction over such matter, the Superior Court of the
State of Delaware) and the federal courts of the United States of America
located in the State of Delaware in respect of the interpretation and
enforcement of the provisions of this Agreement and the documents referred to in
this Agreement and in respect of the transactions contemplated hereby and any
and all claims or causes of action arising thereunder or relating thereto, and
hereby waive, and agree not to assert, as a defense in any proceeding for
interpretation or enforcement hereof or any such document that is not subject
thereto or that such proceeding may not be brought or is not maintainable in
said courts or that venue thereof may not be appropriate or that this agreement
or any such document may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims and causes of action with respect to
such proceeding shall be heard and determined exclusively by such a Delaware
state or federal court.

 

(b)          Each party hereto acknowledges and agrees that any controversy that
may arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated by this Agreement. Each party certifies and
acknowledges that (i) no Representative of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver; (ii) such party understands
and has considered the implications of the foregoing waiver; (iii) such party
makes the foregoing waiver voluntarily, and (iv) such party has been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 2.8.

 

Section 2.9           Service of Process. Each party hereto irrevocably consents
to service of process in the manner provided for notices in Section 2.2;
provided, however, that nothing in this Agreement shall affect the right of any
party hereto to serve process in any other manner permitted by Law.

 

Section 2.10         Entire Agreement; Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

7

 

 

Section 2.11         Severability. Each party agrees that, should any court or
other competent authority hold any provision of this Agreement or part hereof to
be null, void or unenforceable, or order any party to take any action
inconsistent herewith or not to take an action consistent herewith or required
hereby, the validity, legality and enforceability of the remaining provisions
and obligations contained or set forth herein shall not in any way be affected
or impaired thereby, unless the foregoing inconsistent action or the failure to
take an action constitutes a material breach of this Agreement or makes this
Agreement impossible to perform, in which case this Agreement shall terminate.
Except as otherwise contemplated by this Agreement, to the extent that a party
hereto took an action inconsistent with this Agreement or failed to take action
consistent with this Agreement or required by this Agreement pursuant to an
Order, such party shall not incur any liability or obligation unless such party
did not in good faith seek to resist or object to the imposition or entering of
such Order.

 

Section 2.12         Specific Performance. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Each party agrees that, in the event of any breach or
threatened breach by any other party of any covenant or obligation contained in
this Agreement, the non-breaching party shall be entitled, in addition to any
other remedy that may be available to it whether in law or equity to seek and
obtain in the courts contemplated by Section 2.8, (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation, and (b) an injunction restraining such breach or threatened
breach; provided, however, that each party acknowledges and agrees that Section
7.3(h) of the Merger Agreement shall apply to any claim hereunder for monetary
damages against the other party and only Parent shall be liable for any such
damages claimed against Stockholder. Each party further agrees not to assert
that any of the foregoing remedies is unenforceable, invalid, contrary to Law or
inequitable for any reason, nor to object to such a remedy on the basis that a
remedy of monetary damages would provide an adequate remedy for any such breach.
Each party further acknowledges and agrees that the agreements contained in this
Section 2.12 are an integral part of this Agreement and that, without these
agreements, the other party would not enter into this Agreement.

 

Section 2.13         Stockholder Capacity. No Person executing this Agreement
who is or becomes during the term hereof a director or officer of Parent shall
be deemed to make any agreement or understanding herein in his or her capacity
as such director or officer. Stockholder signs solely in his, her or its
capacity as the beneficial owner of the Subject Shares and nothing herein shall
limit or prohibit Stockholder or any of its Representatives, in his or her
capacity as an officer or director of Parent, from taking any action or failing
to take any action in such capacity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

  EPL OIL & GAS, INC.             By:         Name:       Title:            
STOCKHOLDER:           [Stockholder]             By:         Name:       Title:
            Notice Address:  

 

[Signature Page to Voting Agreement]

 

 

 

